DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
2.	Claims 1-20 are pending; claims 1, 11 and 20 are independent
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-15, 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 11, 9, 10, 12, 14-17 and 20 of U.S. Patent No. 10/936067 respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Note:
The combination of claims 1 and 2 of the instant application is equivalent to claim 1 of the US patent.
The combination of claims 11 and 12 of the instant application is equivalent to claim 12 of the US patent.

Instant application
US Patent 10,936067
1.  A method comprising: receiving haptic data from a client device, the haptic data indicating an interaction with a sensor included in the client device; determining, based on the haptic data, a plurality of haptic interactions performed over a given time interval; and causing display of a visual representation of a history of haptic interactions, the visual representation of the history of haptic interactions including the plurality of haptic interactions performed over the given time interval, a first portion of the visual representation comprising a first visual indication of a first of the plurality of haptic interactions made during a first portion of the given time interval and a second portion of the visual representation comprising a second visual indication of a second of the plurality of haptic interactions made 
 
2.  The method of claim 1, wherein the plurality of haptic interactions are performed with respect to a first image displayed on a first portion of a touchscreen of the client device and result in one or more modifications of the first image, further comprising:
determining first and second haptic characteristics based on the haptic data; determining that a combination of the first and second haptic characteristics match a predetermined combination of threshold characteristics; and in response to determining that the combination of the first and second haptic characteristics match the predetermined combination of threshold characteristics, generating a second image that depicts the determined combination of the first and second haptic 


3. The method of claim 1, further comprising determining a location for the second image based on the history of haptic interactions.
4.  The method of claim 1, further comprising: causing display of a graph over a portion of a first image, wherein the visual representation includes a graph that corresponds to the plurality of haptic interactions, the graph indicating a length that corresponds to a duration of each of the plurality of interactions, the graph indicating an amplitude that corresponds to an amount of force of each of the plurality of interactions. 
4. The method of claim 1, further comprising: causing display of a graph over a portion of the first image, wherein the generating the second image includes generating the graph that corresponds to the haptic characteristics, the graph indicating a length that corresponds to a duration of the interaction, the graph indicating an amplitude that corresponds to an amount of force of the interaction.
5.  The method of claim 1, further comprising: receiving audio or video data; 
determining that the characteristics of the audio or video data being played back trigger a haptic response;  and executing the haptic response during playback of the audio or video data that includes the determined plurality of haptic interactions.


wherein an intensity of the color is determined based on an amount of force corresponding to the first of the plurality of haptic interactions, and wherein a size of the shape is determined based on a 


7. The method of claim 1, further comprising: determining that a second client device has a different download speed than a first client device, wherein the client device is the first client device; adjusting the haptic characteristics based on a difference in download speed of the first client device relative to the second client device; and triggering a response on the second client device based on the adjusted haptic characteristics.
8.  The method of claim 1, further comprising: modifying a graphical element that assists with navigation of a user interface of the client device based on the plurality of haptic interactions. 
11. The method of claim 1 further comprising modifying a graphical element that assists with navigation of a user interface of the client device based on the plurality of haptic interactions.
9.  The method of claim 1, further comprising: determining capabilities of a second client device; translating the plurality of haptic interactions into further 
causing display of the image that depicts the further haptic characteristics on the second client device. 





causing display of a visual representation of a history of haptic interactions, the visual representation of the history of haptic interactions including the plurality of haptic interactions performed over the 
 
12.  The system of claim 11, wherein the plurality of haptic interactions are performed with respect to a first image displayed on a first portion of a touchscreen of the client device and result in one or more modifications of the first image, and 
wherein the operations further comprise: determining first and second haptic characteristics based on the haptic data; 


14. The system of claim 12, further comprising operations for determining a location for the second image based on the history of haptic interactions.
14.  The system of claim 11, wherein the operations further comprise: causing display of a graph over a portion of a first image, wherein the visual representation includes a graph that corresponds to the 


executing the haptic response during playback of the audio or video data that includes the determined plurality of haptic interactions. 
16. The system of claim 12, wherein the operations further comprise: receiving audio or video data; determining characteristics of the audio or video data being played back; determining that the characteristics of the audio or video data being played back trigger a haptic response; and executing the haptic response during playback of the audio or video data that includes the determined characteristics.

17.  The system of claim 11, wherein the operations further comprise: determining that a second client device has a different download speed than a first client device, 
adjusting the plurality of haptic interactions based on a difference in download speed of the first client device relative to the second client device; and
 triggering a response on the second client device based on the adjusted plurality of haptic interactions. 



receiving haptic data from a client device, the haptic data indicating an interaction with a sensor included in the client device; 
determining, based on the haptic data, a plurality of haptic interactions performed over a given time interval; and 
causing display of a visual representation of a history of haptic interactions, the 

.



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

6.	Claims 1-4, 6, 8, 11-14, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stringer (US 2014/0340318), and further in view of Rimas-Ribikauskas (US 2006/0132457), hereinafter Rimas.
Regarding claims 1, 11 and 20, Stringer teaches a method (fig. 9), a system (fig. 1, a system 100 and Para 0042) and non-transitory machine readable medium storing instructions that, when executed by one or more processors of a machine, cause the machine to perform operations (Para 0043, wherein a computing device 102 may be a laptop computer, a tablet computer, a smartphone, a digital music player, portable gaming station, or the like and inherently includes a memory), comprising:
one or more processors (Para 0043, wherein the computing device 102 may include one or more components of a typical electronic or computing device, such as one or more processing components, to provide control or provide other functions for the device 102); and 
a memory storing executable instructions that, when executed by the one or more processors, (Para 0043, wherein a computing device 102 may be a laptop computer, a tablet computer, a smartphone, a digital music player, portable gaming station, or the like and inherently includes a memory), 
cause the one or more processors to perform operations comprising: 
receiving haptic data from a client device, the haptic data indicating an interaction with a sensor included in the client device (fig. 9, operation 304 and Para 0080, wherein the graphic display 112 displays a graphic, such as an icon, corresponding to the current presentation attributes of the nib 116, as shown in figs 4A, 5A and Para 0066, 
determining, based on the haptic data, a plurality of haptic interactions performed over a given time interval (Para 0041, wherein the input device may include other types of feedback that may be provided to a user in addition to the visual graphic. For example, the input device may include one or more haptic elements that may vibrate, move, or otherwise provide tactile feedback to a user regarding the state of the input device. This may allow the user to experience both haptic and visual feedback as the presentation data corresponding to the input device changes); and 
causing display of a visual representation of a history of haptic interactions, the visual representation of the history of haptic interactions including the plurality of haptic interactions performed over the given time interval (fig. 9, operation 308 and Paras 0081-0082, wherein if a change is detected in operation 306, the method 300 proceeds to operation 308. In operation 308, the processing element 130 causes the graphic display 112 to vary the graphic to correspond to changed attribute. As an example, if an increase in pressure applied to the nib 116 is detected during operation 306, the graphic illustrated on the graphic display 112 may increase in width or darkness), 
Stringer does not expressly disclose a first portion of the visual representation comprising a first visual indication of a first of the plurality of haptic interactions made during a first portion of the given time interval and a second portion of the visual representation comprising a second visual indication of a second of the plurality of haptic interactions made during a second portion of the given time interval following the first portion of the given time interval.
 The magnitude or other representation of the applied pressure may be sampled over time at various sample moments. For example, at a first moment in time, stylus 204 has just started pressing against digitizer 203 at point 311and the amount of pressure is shown as pressure magnitude 312 along graph 301. At a second moment in time in graph 301, stylus 204 further depresses digitizer 203 at point 321, which is recorded as pressure magnitude 322. All the values may be passed to the computer (not shown), which may modify its behavior depending on the pressure, and also may provide feedback to a user on the display.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a method of Stringer by incorporated the teaching of Rimas to depict a plurality forms of visual feedback on a display to alert the user to the level of pressure currently being exerted (Para 0054, Rimas).
Regarding claims 2 and 12, Stringer teaches the method of claim 1 and the system of claim 11, wherein the plurality of haptic interactions are performed with respect to a first image displayed on a first portion of a touchscreen of the client device and result in one or more modifications of the first image (fig. 9, operation 308 and 
determining first and second haptic characteristics based on the haptic data (Para 0060, wherein the one or more sensors 128 detect one or more characteristics of the stylus 104 or a user input to the stylus 104. For example, the one or more sensors 128 may include a pressure or force sensor, timer, a capacitive sensor, an accelerometer, a gyroscope, or the like);
Stringer in view of Rimas teaches determining that a combination of the first and second haptic characteristics match a predetermined combination of threshold characteristics (fig. 23 and Paras 0091-0092, wherein the time and pressure thresholds used to detect a hard tap may be user- or software-configurable, Rimas); and 
in response to determining that the combination of the first and second haptic characteristics match the predetermined combination of threshold characteristics, generating a second image that depicts the determined combination of the first and second haptic characteristics, the second image comprising the visual representation of the history of haptic interactions (fig. 3 and Pars 0053-0057, wherein a graph 301 of contact pressure over time depicts two forms of visual feedback provided on the display 202, Rimas). 
Regarding claims 3 and 13, Stringer in view of Rimas teaches the method of claim 2 and the system of claim 11, further comprising determining a location for the second image based on the history of haptic interactions (fig. 3 and Pars 0055-0056, Rimas).  
Regarding claims 4 and 14, Stringer in view of Rimas teaches the method of claim 1 and the system of claim 11, further comprising: causing display of a graph over a portion of a first image, wherein the visual representation includes a graph that corresponds to the plurality of haptic interactions, the graph indicating a length that corresponds to a duration of each of the plurality of interactions, the graph indicating an amplitude that corresponds to an amount of force of each of the plurality of interactions (fig. 3 and Pars 0053-0057, wherein the first moment in time in graph 301, the value of pressure magnitude 312 is relayed to computer 110, which may display a cursor 313 at a location corresponding to the point of contact of stylus 204 on the display. Here, the point of arrow 317 is surrounded by cursor halo 314, the shape and/or size (e.g., diameter) of which is dependent upon the current amount pressure being applied. Alternatively, computer 110 audio may retain the appearance of a cursor 315, and instead modify the appearance of an underlying displayed control 316, Rimas). 
Regarding claims 6 and 16, Stringer in view of Rimas teaches the method of claim 1 and the system of claim 11, further comprising setting a color for the first visual indication based on a first type of haptic data included in a first of the plurality of haptic interactions and setting a shape for the first visual indication based on a second type of haptic data included in the first of the plurality of haptic interactions (fig. 3 and Paras 0053-0054, wherein visual forms of feedback may involve modifying the shape, color, 
wherein an intensity of the color is determined based on an amount of force corresponding to the first of the plurality of haptic interactions, and wherein a size of the shape is determined based on a duration corresponding to the first of the plurality of haptic interactions (fig. 3 and Para 0056, wherein in the first visual feedback example, cursor halo 324 expands or otherwise changes size and/or shape to indicate the higher pressure to the user. Alternatively, in the second visual feedback example, the color of the button 326 darkens (or otherwise changes its appearance) noticeably in response to varying levels of applied pressure, Rimas). 
Regarding claims 8 and 19, Stringer in view of Rimas teaches the method of claim 1 and the system of claim 11, further comprising: modifying a graphical element that assists with navigation of a user interface of the client device based on the plurality of haptic interactions (fig. 3 and Paras 0053-0057, Rimas). 

7.	Claims 5, 7, 9, 10, 15, 17 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Stringer (US 2014/0340318), provided by the applicant’s IDS, and further in view of Rimas-Ribikauskas (US 2006/0132457), hereinafter Rimas, and further in view of Grant (US 2015/0042573), provided by the applicant’s IDS.
Regarding claims 5 and 15, Stringer in view of Rimas teaches the method of claim 1 and the system of claim 11, further comprising: Stringer in view of Rimas does not expressly disclose receiving audio or video data; determining characteristics of the audio or video data being played back; determining that the characteristics of the audio 
However, Grant disclosed in figs 4 and Pars 0071-0077, wherein one or more first sensor signals may indicate and/or provide information usable to determine one or more effects, such as a visual effect, an audio effect, and/or a haptic effect. One or more first output signals may correspond to any number of modalities. For example, a first output signal may correspond to a video effect corresponding to a visual modality, an audio effect corresponding to an auditory modality, and/or a haptic effect corresponding to a haptic modality. If a first output signal corresponds with a vision modality, then the first output signal may be configured to cause a display to refresh or otherwise update graphics on the display. As another example, if a first output signal corresponds with an audition modality, then the first output signal can be configured to cause a speaker to output one or more sounds.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the method and the system of Stringer in view of Rimas to include the teaching of Grant to execute the haptic response during playing of the audio or video data in order to output haptic effects that alert the user to various event.
Regarding claims 7 and 17, Stringer in view of Rimas in view of Grant teaches the method of claim 1 and the system of claim 11, further comprising: determining that a second client device has a different download speed than a first client device, wherein the client device is the first client device; adjusting the plurality of haptic interactions 
Regarding claim 9, Stringer in view of Rimas in view of Grant teaches method of claim 1, further comprising: determining capabilities of a second client device; translating the plurality of haptic interactions into further haptic characteristics based on the capabilities of the second client device, wherein the client device is the first client device; generating an image that depicts the further haptic characteristics; and causing display of the image that depicts the further haptic characteristics on the second client device (fig. 3 and Paras 0057-0062, Grant).
Regarding claim 10, Stringer in view of Rimas in view of Grant teaches the method of claim 9, wherein the determining the capabilities of the second client device includes receiving, from the second client device, a signal that indicates the capabilities of the second client device, and wherein the translating comprises removing data from the plurality of haptic interactions in response to determining that the second client device includes circuitry that results in slower processing speeds than the first client device (fig. 3 and Paras 0057-0062, Grant). 
Regarding claim 18, Stringer in view of Rimas in view of Grant teaches the system of claim 11, wherein the operations further comprise: determining that a second client device has a different screen size than a first client device, wherein the client device is the first client device; adjusting the plurality of haptic interactions based on a difference in screen size of the first client device relative to the second client device; and 
. 

 Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Levesque (US 2016/0018891), relates to the field of user interface devices and haptic effects. More specifically, the present invention relates to determining a haptic effect associated with a multi-touch input.
B.	Ramadge (US 2016/0306502) relate generally to graphical user interfaces and, more particularly, but not by way of limitation, to standardizing
user interface elements.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        3/23/2022

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625